                           IN THE UNITED STATES COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


MICHAEL HOLDER


                Plaintiff,
                                                       Case No.: 19-cv-1194
   v.

CNH INDUSTRIAL AMERICA, LLC

                Defendant.


                                         COMPLAINT

        Plaintiff Michael Holder (“Holder”) files this complaint against CNH Industrial America,

LLC (“CNH”). In support thereof, Plaintiff states the following:

                                       INTRODUCTION

        1.      CNH is the American subsidiary of a global Dutch conglomerate that manufacturers

agricultural equipment. For years, CNH has carried out a deceptive, unfair, and unlawful scheme

to induce farmers to purchase $500,000 Module Express cotton pickers which it knows to be

fundamentally flawed and which cannot reliably the perform the very task for which they are

designed: picking and building cotton modules in one piece of equipment.

        2.      The Module Express was purported to represent a revolution in cotton harvesting:

a single piece of equipment that could both pick cotton and pack it into modules. But CNH rushed

its picker to market, intent on beating John Deere (which was also designing a picker-baler) and

increasing its share of the American cotton market. CNH knew that its Module Express pickers

suffered from fundamental design defects—including problems with the power, hydraulic, module

packing, and software systems—and continual, crippling manufacturing process failures, and that

this incredibly expensive piece of farm equipment would never function correctly.



             Case 2:19-cv-01194-LA Filed 08/19/19 Page 1 of 28 Document 1
        3.      Despite this knowledge, CNH carried out a methodical scheme to falsely represent

specific characteristics of the Module Express with the intent and effect of inducing unsuspecting

farmers into buying them. After farmers purchase a Module Express picker (and invariably face

repeated mechanical failures) CNH deliberately misrepresents the nature of the problem as fixable

and isolated, causing farmers to keep their pickers, trade in for “new model” pickers, and not

realize their legal claims.

        4.      CNH buys back previously-sold Module Express pickers that have proven to be

effectively useless from farmers at hugely deflated values. It then takes these pickers—which it

knows cannot successfully operate to pick and bale cotton—and re-sells them to other farmers,

based upon false representations that they are fully operational and reliable. It does so without

disclosing the glut of failures and repair claims that these specific machines experienced, and by

making specific representations as to their operability.

        5.      Further, CNH has consistently failed to provide the parts and service necessary for

repairs while preventing farmers from having access to the manuals and parts necessary to attempt

to fix the Module Express pickers outside of the CNH network.

        6.      Through its deliberate, pernicious conduct CNH has caused millions of dollars of

harm to cotton farmers who often cannot absorb such losses without catastrophic effects to their

livelihoods.

        7.      Plaintiff is among the many farmers who have been harmed through CNH’s

conduct, and has incurred individual damages, including consequential damages such as lost

revenue and profits; increased repair, labor, replacement part and fuel expenses; lost opportunity;

and lost harvests.




                                           2
             Case 2:19-cv-01194-LA Filed 08/19/19 Page 2 of 28 Document 1
                                 JURISDICTION AND VENUE

        8.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d).

Diversity jurisdiction exists as Defendant is a citizen of a state other than the state of which

Plaintiff is a citizen. Plaintiff seeks more than $75,000, and have a good faith basis to believe that

more than $75,000 is at issue in this case. Plaintiff seeks attorneys’ fees, direct and indirect

pecuniary and monetary damages, and a refund of purchase prices. Module Express pickers sell

for as much as $500,000 each. In addition to damages recoverable in any class action currently on

file related to the Module Express pickers, Plaintiff seeks more than $75,000 in this action.

        9.       Venue in this case is proper under 28 U.S.C. § 1391 and 28 U.S.C. § 1441 in the

United States Court for the Eastern District of Wisconsin in that a substantial portion of

Defendant’s conduct which forms the basis of this action occurred in this judicial district.

Defendant has its corporate headquarters in this district and the deceptive conduct at issue

emanated from this judicial district. Defendant received, and continues to receive, substantial

revenue from its unlawful conduct in this judicial district. Defendant is subject to personal

jurisdiction in this judicial district at the time this action was commenced and is deemed to reside

in this judicial district.

                                             PARTIES

        10.      Plaintiff Michael Holder (“Holder”) owns and operates a family cotton farm,

Mickey Holder Farms, in Gregory, Woodruff County, Arkansas.

        11.      Holder, both individually and with Mickey Holder Farms (“Holder Farms”) has

owned and operated multiple Case Module Express cotton harvesters in Gregory, Arkansas.

        12.      Defendant CNH Industrial America LLC is a foreign corporation with its principle

place of business in Racine, Wisconsin. It is a wholly owned subsidiary of CNH Industrial NV, a




                                            3
              Case 2:19-cv-01194-LA Filed 08/19/19 Page 3 of 28 Document 1
Dutch-based capital goods company with annual revenues greater than $25,000,000,000. CNH

designs, markets, manufactures and sells the Case Module Express cotton pickers at issue in this

case.

        13.      CNH’s corporate offices in Racine, Wisconsin operate as the “nerve center” of its

business activities and the full extent of its operations are controlled from this location, including

all major marketing, design, and manufacturing decisions relevant to the allegations in this

Complaint. The misrepresentations alleged herein were “made” in Wisconsin in that CNH caused

them to exist from its corporate headquarters in Racine, Wisconsin. As set out below, CNH has

engaged in a company-wide scheme to cause cotton farmers such as John Seely to buy faulty and

ineffective pickers through false and misleading statements, and this scheme arose in and was

controlled from the CNH headquarters in Racine, Wisconsin.

        14.      CNH sells and services Module Express pickers through a network of captive

dealers over which it exercises a high degree of control. CNH used these dealers to disseminate

and reiterate its false statements to farmers, and to set the prices for new and used Module Express

pickers. Upon information and belief, CNH transferred used, malfunctioning pickers between

captive dealers to sell them to farmers in other geographic locations who were not familiar with

the failings of those specific machines, through a contractual “transfer program.” CNH closely

monitored and controlled its dealers partly through a centralized computer system called the Case

Communication Network. CNH sets prices for Module Express pickers sold by dealers through

“price lists” which it unilaterally sets and which dealers are contractually required to follow.

        15.      Cotton farmers often have a close relationship with the salesmen employed as

agents of their CNH dealers and rely upon these employees to provide specific recommendations

as to equipment suitable for their needs. Generally, a single dealer will dominate a region and




                                            4
              Case 2:19-cv-01194-LA Filed 08/19/19 Page 4 of 28 Document 1
farmers will be highly dependent on that dealer for equipment and repair. Dealers have far greater

knowledge of the equipment available. Often, farmers and dealers are located in small

communities and have regular interactions. The transactions between CNH, through its dealers

and agents, and farmers, including Plaintiff, are not arms-length transactions.

                                       FACTUAL ALLEGATIONS

          16.      In 2011, Holder was in the market to replace his cotton picker and bailers and began

discussions with his local agricultural equipment dealer, Progressive Tractor & Implement Co.

(“Progressive”), about acquiring a new cotton picker and bailer.

          17.      CNH, acting through its captive dealer, Progressive, made a series of false and

misleading statements about the Module Express to Holder. CNH engaged in a comprehensive

and wide-ranging marketing scheme for the Module Express.1

          18.      CNH’s primary marketing claim for the Module Express -- “One Man, One

Machine” – emphasized the specific cost savings, efficiency, and effectiveness of the picker. In its

promotional materials, CNH stated:

          “The Case Module Express builds industry compatible modules while it moves down the
          row. That eliminates both the boll buggy and the module builder. It also eliminates the
          tractors associated with them, the fuel to run them, and the labor costs that go with all of
          them. With the Module Express, cotton picking is truly a one man one machine operation,
          and it can pick more cotton in a day than a 6-row basket picker.” 2

          19.      CNH further claimed that, by buying the Module Express over a traditional basket

picking operation, Holder would be “reducing [his] harvest expenses by more than 25%,”3 and that




1
  CNH’s marketing claims, which were made to Holder through Progressive, are set out in more
detail in paragraphs 47, below.
2
  Case IH Module Express 625 promo video, available at:
https://www.youtube.com/watch?v=vAWxKA8Ahho
3
    Id.


                                              5
                Case 2:19-cv-01194-LA Filed 08/19/19 Page 5 of 28 Document 1
the Module Express would reduce capital and labor, and deliver more cotton faster at harvest time.

       20.      CNH represented to Holder that the Module Express was superior to competitors’

cotton picker / module-builders, was reliable, would harvest consistently, and would work as CNH

had advertised. CNH further promised to Holder that, through its dealer, Progressive, CNH would

keep Holder’s Module Express fully operational during its lifespan.

       21.      Relying on the representations made by CNH, and in hopes of reducing his harvest

expenses and increasing profitability, Holder purchased a CNH Module Express 635 (“2012 635”)

from Progressive.

       22.      The 2012 635 bore serial number YCT017809.

       23.      Holder soon learned that CNH’s representations and claims concerning the Module

Express were false.

       24.      The engine powering Holder’s Module Express was undersized and would not

allow the machine to consistently form properly-packed cotton modules.

       25.      Holder’s Module Express would not operate at all in cold conditions, requiring

hours of wasted harvesting time just to “warm up.”

       26.      Holder lost significant amounts of harvest time, and consequently lost cotton

revenue, due to the Module Express’s consistent failure to operate reliably and consistently as

promised by CNH.

       27.      Despite knowing that the Module Express was fundamentally flawed and suffered

from widespread problems that were uniform across its entire production, and in an effort to keep

Holder from filing suit, CNH continued to promise Holder that it could repair his Module Express

to make it perform as it had promised him.

       28.      Employees and representatives of CNH and Progressive made repeated trips to




                                           6
             Case 2:19-cv-01194-LA Filed 08/19/19 Page 6 of 28 Document 1
Holder’s farm throughout the harvest, purportedly to get the Module Express operating properly

and as promised to Holder. CNH was unable to correct the flaws in Holder’s Module Express, and

the Module Express never performed in a manner consistent with the representations made by

CNH.

       29.      Eventually, after repeated empty promises to repair Holder’s Module Express,

CNH agreed to accept Holder’s defective Module Express on trade for a new Module Express,

promising that the “bugs” that had continually plagues his 2012 635 had been addressed and

eliminated.

       30.      In 2017 CNH entered into a trade-in agreement with Holder to take back his 2012

Module Express 635 and sell him a new 2017 Module Express 635 (“2017 635”). The 2017

Module Express 635 CNH sold to Holder bore serial number YHT021820.

       31.      Despite CNH’s continued promises that the 2017 635 was redesigned and free of

the problems that plagues his 2012 Module Express; the 2017 635 was unable to consistently form

cotton modules; it required excessive maintenance causing significant non-operational downtime;

and was essentially irreparable.

       32.      To keep Holder from pursuing any legal remedies against it, CNH continued to

promise Holder that it could repair and fix his 2017 635 such that it would operate as CNH had

repeatedly promised him it would in its marketing materials and sales communications. Despite

all of CNH’s promises to the contrary, Holder finally accepted that the 2017 635 would never work

as promised, and was essentially worthless as a means of efficiently harvesting cotton.

       33.      Unable to efficiently harvest cotton or obtain a fair sale price for his 2017 635,

Holder was stuck with an inoperable, unusable piece of agricultural equipment that had been sold

to him for hundreds of thousands of dollars.




                                           7
             Case 2:19-cv-01194-LA Filed 08/19/19 Page 7 of 28 Document 1
                            CNH’s Unlawful and Deceptive Scheme

       34.      The problems that Holder experienced with the CNH Module Express pickers are

part of a much larger, wide-spread unlawful course of conduct through which CNH marketed and

sold faulty pickers to farmers and the public through intentional deceptive conduct.

       35.      Since the 1940’s, cotton has been harvested using three pieces of machinery: a

mechanical picker (which collects the cotton off the plants), a boll buggy (which transfers the

cotton from the picker to the module builder), and a module builder (which compacts the cotton

into large rectangular shapes that maintain structure and can be transferred to the gin for

processing). The importance of reliable, effective harvesting equipment in the cotton farming

industry cannot be overstated. Cotton can only be harvested during certain weather conditions and

during a certain temporal window, usually less than a month long. If cotton is not harvested during

these narrow windows, farmers incur immense losses.

       36.      In the late 1990’s, the world’s two largest manufacturers of agricultural equipment

– CNH and John Deere – separately began development of pickers that purportedly would allow

cotton farmers to harvest cotton using a single piece of machinery. This “on-board module-

building” type picker would, theoretically, both pick cotton and compact it into a module without

the need for a buggy and stand-alone module builder. The cotton industry and cotton farmers

considered this to be a potentially revolutionary change; it would represent a leap in efficiency and

cost-savings for famers who were increasingly seeing profit shrink in the face of foreign

competition.

       37.      CNH and its subsidiaries had long made cotton pickers, and were locked in a battle

with John Deere, the largest manufacturer of agricultural equipment, for a greater share of that

market, particularly in the United States. Deere had begun development of its picker-baler years




                                           8
             Case 2:19-cv-01194-LA Filed 08/19/19 Page 8 of 28 Document 1
before CNH, filing for a patent in 1999, two years before CNH sought a patent for its on-board

module-building picker.4 But CNH looked to reap enormous gains if it could beat Deere to market

with its new on-board module building picker.

       38.      Upon information and belief, at the time it began to bring its first onboard module-

building picker to market, CNH knew that its new picker’s design and manufacture suffered from

inherent flaws, inadequate quality and process control, insufficient testing and troubleshooting,

and manufacturing failures, such that its Module Express picker would never operate correctly.

CNH also knew that attempting to resolve these problems prior to releasing the picker would

require fundamental changes and significant delay. Delay of that magnitude would erase CNH’s

competitive advantage from beating Deere to market, and allow Deere to dominate the market

before CNH could introduce its new picker. And so, upon information and belief, CNH made a

financial decision to push its picker to market first, although the picker it would market and sell

was irreparably flawed.

       39.      In October 2006, CNH introduced its new picker, the Case Module Express 625.

The Module Express, as represented, was designed to pick cotton at more than three miles per

hour, while at the same time forming the picked cotton into a rectangular module that could be

deposited in the field. The rectangular module it was to create was 8 feet by 8 feet by 16 feet, half

the size of a traditional cotton module, and up to 10,000 pounds in weight. Purportedly, a new

auger system and software in the module building section of Module Express would pack the

cotton such that it would hold together when deposited in the field, allowing the module to be

manually covered with a tarp and later transferred to the gin. This would allow cotton famers to



4
  Notably, CNH appears to have since let its 2001 patent for the Module Express packing system
lapse, and has rather filed patents for alternative packing systems; essentially recognizing that the
system it sold to farmers as workable is untenable.


                                           9
             Case 2:19-cv-01194-LA Filed 08/19/19 Page 9 of 28 Document 1
trade in their current picker, buggy, and module builder for a single piece of equipment which

would accomplish all three tasks more quickly, more efficiently, and with less labor and operating

costs than previously.

       40.     CNH priced the Module Express at nearly $500,000. This is far more expensive

than a traditional picker, and CNH priced it with the intent of capturing much of the purported cost

savings CNH promised farmers they would see through the “revolutionary” Module Express. In

approximately 2012, CNH changed the model number of the Module Express to 635. Upon

information and belief, CNH implemented the model number change, not as a legitimate

delineation between substantively different pickers, but as part of CNH’s larger scheme to control

fallout from the faulty 625 designation through rebranding, much like when Ford Motor Company

sold rebranded Pintos as Bobcats in the mid-to-late 1970s. CNH used the rebranding to convince

farmers to buy a “new” 635 picker that purportedly would not have the same flaws.

       41.     As discussed below, the CNH carried out a consistent scheme to deceptively market

and sell the Module Express. CNH made specific, factual representations that were wholly untrue

with the intent and effect of inducing farmers to purchase Module Express pickers. The Module

Express is hugely flawed; a result of deep-set manufacturing failures and defective design, that

CNH rushed to market and sold to unsuspecting farmers knowing that it would never operate as

promised. CNH sold these pickers based upon misrepresentations, then falsely assured farmers

that “patches” and fixes were coming that would fix the unfixable machine. CNH knew that it

would not provide the parts, manuals, and service necessary for farmers to maintain and repair the

pickers while representing otherwise. When farmers would trade in their Module Express pickers

(often as the result of false statements that the “new” pickers were substantially different and would

not suffer from the same flaws), CNH would take those inoperable machines, and resell them to




                                        10
          Case 2:19-cv-01194-LA Filed 08/19/19 Page 10 of 28 Document 1
other unsuspecting farmers at huge markups based upon false statements that these used pickers

were operable.

       42.       Thus, farmers who CNH induced to buy a Module Express, with promises of huge

gains in efficiency and cost savings, have been left with a what, as one farmer put it, ultimately is

a “400,000 dollar bird nest.”

I.     CNH Issued Materially False Statements Emanating From Wisconsin To Sell
       Defective Pickers.

       43.       CNH has consistently made statements regarding the Module Express pickers

which are untrue, deceptive and misleading, with the intent and effect of inducing farmers into

buying an incredibly expensive—and important—piece of equipment that would not operate as

promised and which would be worth far less than it should be after purchase.

       44.       CNH engaged in its marketing scheme through a coordinated, centralized effort in

its headquarters in Racine, Wisconsin. CNH executives located there determined how to market

and represent the Module Express, and disseminated those materials to the public, often through

press filings and uniform marketing documents distributed to captive dealers (and in turn to the

public) that sold CNH equipment. All representations alleged herein were “made” in Wisconsin

in that they were caused to exist form CNH’s headquarters in Racine, Wisconsin.

       45.       Although CNH used multiple avenues to disseminate false, misleading, and

deceptive representations, the singular narrative thread among all representations was that the

Module Express was a reliable machine that was powerful and could operate in all conditions, that

it would both pick cotton and build consistent, well-formed cotton modules, and that it was the

most efficient and profitable way to harvest cotton. None of this was true.

       46.       CNH began its deceptive marketing scheme to the public in 2006, with an unveiling

of the Module Express at a circus tent it erected in Mississippi, and continued it throughout the



                                        11
          Case 2:19-cv-01194-LA Filed 08/19/19 Page 11 of 28 Document 1
production and sale of the Module Express to the present.

         47.    Among the deceptive representations made by CNH in public statements, including

in marketing brochures, press releases, statements on CNH’s website, and form statement by CNH

dealers, were the following:

                Specific Representations That The Module Express Was Designed And
                Constructed With Sufficient Power To Accomplish Specific Tasks In Diverse
                Conditions

                      that the “Module Express harvests just as effectively on wet or dry ground”
                       5



                      that the Module Express has “the power to pick in the toughest conditions”
                       6



                      that the Module Express is “powerful, pulling through wet, uneven soil with
                       no trouble at all”7

                      that the Module Express “has the power to handle picking in the toughest
                       conditions…” 8

                      that the Module Express “can harvest in difficult conditions as easily as it
                       does on dry land.” 9 10



5
  See July 11, 2007 CNH public press release, available at http://www.marketwired.com/press-
release/cutting-edge-cotton-harvester-rolls-off-the-line-nyse-cnh-750508.htm.
6
  2009 CNH website, available at https://web.archive.org/web/20081115050612/http://
www.caseih.com/products/series.aspx?seriesid=2880&navid=105&RL=ENNA
7
    Module Express Brochure, 2011-2018.
8
 See June 21, 2007 CNH public press release, available at https://www.farmprogress.com/cases-
new-board-module-builder-technology.
9
  2015 CNH website, available at https://web.archive.org/web/20151021060133/http://
www.caseih.com/northamerica/en-us/products/harvesting/module-express-cotton-pickers
10
    2017 and 2018 CNH website, available at https://www.caseih.com/northamerica/en-
us/products/harvesting/module-express-cotton-pickers



                                         12
           Case 2:19-cv-01194-LA Filed 08/19/19 Page 12 of 28 Document 1
                Specific Representations That The Module Express Is More Efficient And
                Profitable Than Traditional Equipment

                      that the “[c]ost savings with the Module Express total 25% compared with
                       traditional cotton harvesting methods…” 11

                      that “when it comes to cost per acre, nothing beats a Module Express” and
                       the Module Express “offers unequaled cost-per-acre savings” 12

                      that the Module Express will “[m]aximize your ROI with industry-leading
                       picking efficiency” 13

                      that the Module Express is the “most efficient cotton-harvesting package
                       available” 14

                      that the Module Express is the “most profitable” way to harvest cotton. 15

                      that    the  Module       Express     “picks    cotton       at maximum
                       efficiency…dramatically reducing a cotton producer’s equipment and labor
                       investment while streamlining the harvest process.” 16 17 18

                Specific Representations That The Module Express Would Produce
                Consistent, Well-Formed, Weatherable Cotton Modules

11
   See July 11, 2007 CNH public press release, available at http://www.marketwired.com/press-
release/cutting-edge-cotton-harvester-rolls-off-the-line-nyse-cnh-750508.htm.
12
     Module Express Brochure, 2011-2018.
13
  See June 21, 2007 CNH public press release, available at https://www.farmprogress.com /cases-
new-board-module-builder-technology.
14
   See June 21, 2007 CNH public press release, available at
https://www.farmprogress.com/cases-new-board-module-builder-technology.
15
     Module Express Brochure, 2011-2018.
16
  2009 CNH website, available at https://web.archive.org/web/20081115050612/http://
www.caseih.com/products/series.aspx?seriesid=2880&navid=105&RL=ENNA
17
  2015 CNH website, available at https://web.archive.org/web/20151021060133/http://
www.caseih.com/northamerica/en-us/products/harvesting/module-express-cotton-pickers
18
    2017 and 2018 CNH website, available at https://www.caseih.com/northamerica/en-
us/products/harvesting/module-express-cotton-pickers



                                         13
           Case 2:19-cv-01194-LA Filed 08/19/19 Page 13 of 28 Document 1
                      that the Module Express will create “consistent domed [rectangular]
                       modules for excellent weatherability and ginning” 19 20 21

                      that the Module Express packing system is “fine-tuned to create consistent,
                       domed modules for excellent weatherability and ginning” 22

                      that the Module Express will create “consistent domed modules for
                       excellent weatherability” 23

                Specific Representations That The Module Express Does Not Require More
                Maintenance That Traditional Equipment, Was Well-Built, And Reliable

                      that the “productivity gains don’t add maintenance” and the Module
                       Express “requires less maintenance than a traditional basket picker” 24

                      that the Module Express “requires less daily maintenance than a traditional
                       basket picker” 25 26

                      that the Module Express packing system “is proven to work year after year.”


19
  2009 CNH website, available at https://web.archive.org/web/20081115050612/http://
www.caseih.com/products/series.aspx?seriesid=2880&navid=105&RL=ENNA .
20
  2015 CNH website, available at https://web.archive.org/web/20151021060133/http://
www.caseih.com/northamerica/en-us/products/harvesting/module-express-cotton-pickers
21
    2017 and 2018 CNH website, available at https://www.caseih.com/northamerica/en-
us/products/harvesting/module-express-cotton-pickers
22
   See June 21, 2007 CNH public press release, available at
https://www.farmprogress.com/cases-new-board-module-builder-technology.
23
     Module Express Brochure, 2006-2011.
24
   See July 11, 2007 CNH public press release, available at http://www.marketwired.com/press-
release/cutting-edge-cotton-harvester-rolls-off-the-line-nyse-cnh-750508.htm.


25
  2015 CNH website, available at https://web.archive.org/web/20151021060133/http://
www.caseih.com/northamerica/en-us/products/harvesting/module-express-cotton-pickers
26
    2017 and 2018 CNH website, available at https://www.caseih.com/northamerica/en-
us/products/harvesting/module-express-cotton-pickers



                                         14
           Case 2:19-cv-01194-LA Filed 08/19/19 Page 14 of 28 Document 1
                      that the Module Express build and design allows for a “quicker start in
                       harvest season” and allows farmers “to finish earlier in the season.” 27

         48.    Notably, CNH’s representations were specific and meaningful, designed to induce

Plaintiff to purchase the faulty Module Express pickers. These were not representations of opinion

on a matter of judgment or puffery—e.g. that the Case picker was the “smarter choice” or the

“best”—but rather representations of fact that may be objectively proven as false and which

Plaintiff will prove as false. These representations have specific meanings within the cotton

industry. Industry usage and context confirms that CNH’s representations in selling the Module

Express are measurable, quantifiable metrics which can be proven false.

         49.    Additionally, CNH failed to disclose material facts that it was under a duty to

disclose to Plaintiff. 28 Among these omissions was the failure to disclose that the Module Express

was a product of unresolved design flaws and a faulty manufacturing process, that the Module

Express power, compacting, and software systems were not sufficient to create consistent,

weatherable modules or to operate in varied terrain or weather environments, that the Module

Express was not sufficiently reliable to be a sole method of harvesting cotton, and that the cost to

own and operate the Module Express was far greater than alternatives.

         50.    These specific representations made by CNH from its Wisconsin headquarters to

the public, including Plaintiff, were false, deceptive, and misleading. The Module Express pickers

that Plaintiff purchased failed to operate as CNH promised. They failed and broke down in the




27
     Module Express Brochure, 2011-2018.
28
   Omissions are not in themselves actionable under the WDTPA, but they are relevant to such
claims. Plaintiff’s WDTPA claim is not based upon omissions, but as to specific
misrepresentations made to the public that will be proven to be false. The omissions are relevant
in this determination as recognized by precedential law, as well as to Plaintiff’s common law
claims.


                                         15
           Case 2:19-cv-01194-LA Filed 08/19/19 Page 15 of 28 Document 1
field quickly and often, needed continual repairs, and were not reliable enough such that Plaintiff

can use them throughout a cotton harvest. The Module Express pickers did not have sufficient

power to pick cotton in diverse terrain or weather; they broke down, bogged down, and elements

related to the hydraulic system failed or got stuck. The module packing systems failed to create

consistent, domed, rectangular modules that will hold together and be weatherable. The Module

Express pickers did not save Plaintiff time or money, particularly when the precipitous loss of

value of the machines is taken into account. Nor were they the most efficient or cost-effective

method of harvesting cotton; Plaintiff routinely was forced to borrow, lease, or buy alternative

means of harvesting cotton during a harvest simply to protect his investment in the field. The cost-

per-acre of using a Module Express pickers were much higher than using comparable equipment

from other manufacturers (or even using non-module building pickers). CNH sold the Module

Express to Plaintiff as a “revolutionary” picker that was powerful and reliable, and which would

save Plaintiff time and money and lead to a greater return on their investment. This was untrue,

deceptive, and, upon information and belief, CNH knew it to be so, but acted intentionally and

aggressively to continue to sell the high-priced Module Express pickers to unsuspecting farmers,

including Plaintiff, and to falsely claim that previous problems had been remedied.

       A.      The Module Express Pickers Have Significant Design And Manufacturing
               Defects.

       51.     The Module Express pickers have significant design and manufacturing failures.

CNH, upon information and belief following investigation, pushed the Module Express to market

knowing that it had significant design flaws, particularly in the hydraulic, power, and module

forming components. Such flaws manifest themselves often in a lack of sufficient power to operate

in diverse terrain and weather conditions and lead to consistent eventual failures and break-downs

in the Module Express pickers. CNH attempted to remedy some of these issues through multiple



                                          16
            Case 2:19-cv-01194-LA Filed 08/19/19 Page 16 of 28 Document 1
software patches, but was unable to do so.

       52.     Further, CNH experienced continual and widespread manufacturing failures at the

plant in which the Module Express pickers are made. All Module Express pickers in the United

States were manufactured at a plant CNH owns and operates in Benson, Wisconsin. From the

beginning of the Module Express production, and consistently to this day, the Benson plant has

had widespread problems with the manufacturing, workmanship, and assembly of Module Express

pickers that caused the pickers to be faulty and to break down quickly and continually in the field.

Upon information and belief, CNH was well-aware of the problems with implementing and

controlling an effective manufacturing processes for the Module Express and repeatedly changed

management at the Benson plant to try to correct them, but was unable to correct the design and

manufacturing flaws that persist to this day with the Module Express pickers.

II.    CNH Misrepresented Module Express Pickers That Had Proven To Be Inoperable As
       Functional Pickers And Resold Them.

       53.     CNH engaged in a separate unlawful scheme by which it resold non-functioning,

previously owned Module Express pickers to unsuspecting farmers as operable machines. CNH

controls the resale market for Module Express pickers through its captive dealers. Often, the CNH

dealers are the only avenue for farmers that purchased these pickers to attempt to regain some of

their losses, either by trading in for new Module Express pickers (that CNH falsely represents as

not suffering from the same flaws) or for other cotton harvesting machinery. When CNH does

buy back Module Express pickers through trade-ins, it does so at hugely depressed values from

farmers who have little to no alternative.

       54.     These previously owned pickers invariably suffer from the same repeated and

irreparable defects in design and manufacturing that caused their prior owners to get rid of them.

They did not operate as promised or required for the original owners, a fact of which CNH is well



                                        17
          Case 2:19-cv-01194-LA Filed 08/19/19 Page 17 of 28 Document 1
aware given the repair orders and claims made by dealers which CNH tracks by picker serial

number through a centralized system.

       55.     Despite knowing that these specific previously owned Module Express pickers

suffered from such failings that they could not operate to pick and bale cotton, CNH takes them

from one dealer, moves them to a dealer located in another part of the country, and they represent

them to purchasers as operable, in good working order, and capable of picking and baling cotton.

These representations are false. CNH does not reveal to farmers which purchase used machines

that they have been subject to multiple repair claims, that CNH has not been able to adequately fix

them, and that they do not operate as represented.

       56.     At the time Holder purchased his Module Express 635s from a CNH dealer, CNH’s

dealer represented that the machines were in good working order and would perform as represented

by CNH’s promotional claims. Upon information and belief, the pickers CNH sold to Holder had

experienced significant and extensive performance and operational issues prior to CNH

repackaging and reselling them as operable, working pickers to Holder.

III.   CNH Failed To Provide Parts, Manuals, And Support.

       57.     Additionally, CNH, based upon investigation, information, and belief, failed to

make and supply sufficient replacement and repair parts, manuals, and support for the Module

Express pickers. CNH represented to purchasers that the Module Express pickers could be

maintained and would remain operational throughout a typical lifespan. As is customary in the

industry, and as CNH knows, it is crucial that cotton harvesting equipment be operational during

the window necessary to harvest cotton.

       58.     CNH, through mismanagement, an attempt to limit its back-end costs for failing

pickers, or, most likely, a hidden abandonment of the Module Express it still manufactured and




                                        18
          Case 2:19-cv-01194-LA Filed 08/19/19 Page 18 of 28 Document 1
sold, did not acquire or manufacture sufficient amounts of crucial replacement parts for the Module

Express pickers from at least 2012 through the present. The result was that when, inevitably,

Module Express pickers broke down, farmers could not get them repaired quickly enough. This

is particularly problematic for cotton farming, where harvesting is weather and time sensitive and

farmers often have as few as 20 days a year to bring in their cotton crop. CNH knew that it was

unable to supply sufficient volumes of replacement parts to keep its Module Express machines

operating, but continued to sell Module Express pickers without disclosing this material fact.

Plaintiff was directly harmed as a result. CNH’s conduct was unlawful, deceptive, and unfair.

                           TOLLING AND ACRRUAL OF
                    THE APPLICABLE STATUTUES OF LIMITATION

       59.     Equitable Tolling: Plaintiff, despite all due diligence, could not obtain vital

information relevant to the existence of the claims brought in this lawsuit, as set out herein.

Plaintiff did not know, and reasonable persons could not know, that the faults in the Module

Express could possibly be due to CNH’s wrongful and intentionally wrongful conduct. Plaintiff

reasonably serviced, repaired, and maintained their Module Express picker(s). Also as alleged

above, Plaintiff was assured by CNH that the problems they were experiencing were not

widespread or a result of design and manufacturing flaws. Plaintiff could not have discovered,

through the use of reasonable diligence, that CNH’s conduct was unlawful and actionable within

the time period of any applicable statutes of limitation. Nor could they have determined with the

exercise of any reasonable diligence that the value of the Module Express would decrease

precipitously, that CNH would not provide the parts and support necessary to maintain the Module

Express pickers, or that CNH would intentionally depress the resale value of the Module Express

pickers.

       60.     Equitable Estoppel/Fraudulent Concealment: Throughout the relevant time



                                         19
           Case 2:19-cv-01194-LA Filed 08/19/19 Page 19 of 28 Document 1
period, CNH actively concealed the wrongful conduct at issue in this case, failed to disclose to

Plaintiff material information concerning the defective design and manufacture of the Module

Express pickers, the inadequate service and lack of replacement parts available to repair the

Module Express pickers, and CNH’s actions with regard to suppress the resale value of the Module

Express pickers. CNH acted knowingly and intentionally to ensure that Plaintiff could not discover

the nature and extent of the conduct giving rise to the claims brought herein including by making

false representations as to the nature and source of the problems with the Module Express pickers.

As a result, Plaintiff could not have discovered his claims, the issues with the Module Express

pickers, or the conduct of CNH at issue in this litigation through the use of reasonable efforts or

reasonable diligence.

       61.     CNH engaged in a scheme of wrongful conduct that is ongoing. CNH continues to

claim to Plaintiff and other purchasers of the flawed Module Express that the Module Express can

be repaired and perform as promised by CNH.

                                FIRST CLAIM FOR RELIEF
                  Violation of the Wisconsin Deceptive Trade Practices Act

       62.     All allegations and paragraphs in this complaint are incorporated by reference into

this claim.

       63.     CNH is a “person, firm, corporation or association” as defined by Wisconsin

Statutes § 100.18(1).

       64.     Plaintiff is a member of “the public” as defined by Wisconsin Statutes § 100.18(1).

       65.     With the intent to sell, distribute, or increase consumption of merchandise, services,

or anything else offered by CNH to members of the public, CNH made, published, circulated, and

placed before the public-or caused (directly or indirectly) to be made, published, circulated, placed

before the public-advertisements, announcements, statements, and representations which



                                        20
          Case 2:19-cv-01194-LA Filed 08/19/19 Page 20 of 28 Document 1
contained assertions, representations, or statements of fact which are untrue, deceptive, and

misleading.

        66.     CNH also engaged in such untrue, deceptive, and misleading conduct as part of a

plan or scheme the purpose or effect of which was not to sell merchandise as advertised.

        67.     Among the untrue, deceptive, and misleading statements made by CNH to the

public with the intent to induce an obligation—specifically the purchase of a Module Express

cotton picker—are set about above, including that the Module Express pickers are efficient, cost

effective, powerful and can operate in difficult conditions, will produce consistent well-formed

modules, require less maintenance than basket pickers, and reliable.

        68.     CNH makes these representations consistently in marketing materials,

advertisements, and in newspaper articles.

        69.     These representations are not expressions of opinion, they are specific factual

statements.

        70.     As set out above, the representations and scheme CNH enacted through them

emanated from Wisconsin. CNH controls all marketing, manufacturing, and selling of the Module

Express pickers from its corporate headquarters in Racine, Wisconsin. The representations at issue

here were “made” in Wisconsin in that CNH “caused them to exist” from Wisconsin, and they

were part of a nation-wide scheme whereby they were disseminated from Wisconsin across the

country. Each representation at issue here was made before the parties entered into a contractual

relationship to purchase the respective Module Express pickers which is the source of pecuniary

loss for Plaintiff.

        71.     The representations are untrue, deceptive and misleading, as discussed above,

because CNH acted knowingly and intentionally with the purpose of causing and inducing Plaintiff




                                         21
           Case 2:19-cv-01194-LA Filed 08/19/19 Page 21 of 28 Document 1
to purchase Module Express pickers which CNH knew to be faulty, defective, and which would

not operate as promised, and which CNH knew it would not adequately provide service and parts

for future repair, and which CNH knew it would artificially depress re-purchase and trade in values

for in the future.

        72.     The representations caused a pecuniary loss to Plaintiff, who incurred damages as

a direct result thereof. Through its conduct, CNH intended to—and in fact did—materially induce

Plaintiff to purchase or lease a Module Express picker which directly and proximately resulted in

pecuniary losses, including not receiving the benefit of the bargain in purchasing the Module

Express pickers, incurring transactional costs, purchasing equipment which lost value

precipitously and was not re-sellable, losing time and money through inoperable equipment,

incurring monetary costs associated with faulty equipment during harvest, and purchasing

equipment for which CNH knowingly would not provide viable repair parts or services.

        73.     Plaintiff has been damaged by CNH’s conduct including through diminution of

value of the Module Express pickers, costs of repair and replacement, lost crops, increased crop

processing costs, loss of use of the Module Express pickers, additional labor costs incurred, and

other damages.

                              SECOND CLAIM FOR RELIEF
                        Breach of Implied Warranty of Merchantability

        74.      All allegations and paragraphs in this complaint are incorporated by reference into

this claim.

        75.     CNH sold goods, specifically the Module Express pickers, to Plaintiff. CNH is in

the business of manufacturing and selling such goods and does so regularly.

        76.     These goods were not merchantable at the time of sale. They were not fit for the

ordinary purpose for which such goods are used, specifically for harvesting cotton and forming it



                                         22
           Case 2:19-cv-01194-LA Filed 08/19/19 Page 22 of 28 Document 1
into modules. Nor were they of average quality, as set out above.

       77.     CNH has actual knowledge of the particular defects at issue in this case through

internal communications and reports (tracking complaints from dealers detailing flaws in the

Module Express pickers), direct complaints from customers and the public, and internal testing.

CNH, at the corporate executive level, from its Racine, Wisconsin headquarters, is in constant

contact with its highly-controlled dealers, both in the United States, and in other parts of the world

in which cotton is produced and CNH sells pickers (South America, for example). CNH monitors

cotton harvests and the operation of its pickers in such harvests and was continually aware of the

defects in the Module Express pickers. CNH received notice of the defects through complaints

received by, and repairs conducted by, their controlled dealers, who were aware of the defects in

the Module Express pickers and reported such defects to CNH. Additionally, CNH has received

actual notice through other lawsuits which address such defects.

       78.     Furthermore, CNH has and has had actual knowledge of the defects at issue through

communications received directly from Plaintiff. Plaintiff has, on numerous occasions, notified his

local CNH dealer of the many repeated failures of the Module Express to operate reliably and as

promised by CNH. CNH has dispatched corporate service technicians from its headquarters in

Racine, Wisconsin to attempt to repair some of the malfunctions Plaintiff experienced.

Accordingly, CNH has had ample and extensive notice of the defects Plaintiff experienced with

his Module Express.

       79.     Plaintiff has been damaged by CNH’s breach of the implied warranty of

merchantability through purchasing and owning Module Express pickers that do not operate as

represented, were not fit for the purpose they were sold, including through diminution of value of

the Module Express pickers, costs of repair and replacement, lost crops, increased crop processing




                                        23
          Case 2:19-cv-01194-LA Filed 08/19/19 Page 23 of 28 Document 1
costs, loss of use of the Module Express pickers, additional labor costs incurred, and other

damages.

         Any Attempt By CNH To Limit Or Waive Remedies Is Without Effect.

        80.     Any attempt by CNH to limit or waive the implied warranty of merchantability is

ineffective for two reasons. First, any express warranty that fails in its essential purpose is invalid.

CNH, given ample opportunity, repeatedly failed to adequately repair Module Express pickers,

which did not subsequently operate as equipment free of defects should operate. Any express

warranty remedies do not provide a fair quantum of remedy, as CNH could not, and would not,

and to this day cannot adequately repair or replace failing Module Express pickers, effectively

depriving Plaintiff of the benefit of the bargain. Therefore, any purported limitations of remedies

or waiver of implied warranties in any express warranty are invalid.

        81.     Second, CNH cannot limit or waive the warranty of merchantability as any such

attempts were made after contracting. When Plaintiff purchased Module Express pickers through

CNH dealers, they agreed to do so through initial documents which do not contain waivers and

limitations. The existence of any warranty limitations was not disclosed to Plaintiff at the time of

sale. Since the warranty that purported to limit or waive remedies or warranties and was

subsequently provided after the agreement to purchase and sell is already made, and was not

signed, it is without legal effect.

                                THIRD CLAIM FOR RELIEF
                       Breach of the Duty of Good Faith and Fair Dealing

        82.     All allegations and paragraphs in this complaint are incorporated by reference into

this claim.

        83.     CNH entered into contracts with Plaintiff for the sale of Module Express pickers.

        84.     Inherent in every contract is the implied promise of good faith and fair dealing.



                                         24
           Case 2:19-cv-01194-LA Filed 08/19/19 Page 24 of 28 Document 1
       85.     CNH breached the duty of good faith and fair dealing through the conduct set out

above, including by misrepresenting and failing to disclose the nature and quality of the pickers

sold, by failing to adequately supply parts and support for necessary repairs, and by manipulating

the buy-back and resale market for used pickers.

       86.     Such conduct was objectively unreasonable and evaded the spirit of the bargain

between CNH and Plaintiff.

       87.     As a result of CNH’s misconduct and breach of good faith and fair dealing, Plaintiff

did not receive the benefit of the bargain for which they contracted and has been otherwise

damaged, including through diminution of value of the Module Express pickers, costs of repair

and replacement, lost crops, increased crop processing costs, loss of use of the Module Express

pickers, additional labor costs incurred, and other damages.

                               FOURTH CLAIM FOR RELIEF
                                   Unjust Enrichment

       88.     All allegations and paragraphs in this complaint are incorporated by reference into

this claim.

       89.     To the extent necessary, this count is pled in the alternative to the other counts.

       90.     CNH received money from Plaintiff which in justice and equity it should not be

permitted to keep. The benefit conferred by Plaintiff was non-gratuitous, CNH realized value from

this benefit, and CNH has knowledge of that benefit. It would be inequitable for CNH to retain

this benefit without payment of the value to Plaintiff.

                                 FIFTH CLAIM FOR RELIEF
                                          Fraud

       91.     All allegations and paragraphs in this complaint are incorporated by reference into

this claim.




                                        25
          Case 2:19-cv-01194-LA Filed 08/19/19 Page 25 of 28 Document 1
       92.     The elements of common law fraud include the following: 1) the defendant made

a representation of fact to the plaintiff; 2) the representation of fact was false; 3) the plaintiff

believed and relied on the misrepresentation to her detriment or damage; 4) the defendant made

the misrepresentation with knowledge that it was false or recklessly without caring whether it was

true or false; and 5) the defendant made the misrepresentation with intent to deceive and to induce

the Plaintiff to act on it to her detriment or damage. Tietsworth v. Harley-Davidson, Inc., 270 Wis.

2d 146, 157, 677 N.W.2d 233, (Wis. 2004); citing Ollerman v. O'Rourke Co., Inc., 94 Wis. 2d 17,

26, 288 N.W.2d 95 (Wis. 1980).

       93.     CNH made false representations of fact to Plaintiff, as set out above, including that

the Module Express pickers are efficient, cost effective, powerful and can operate in difficult

conditions, will produce consistent well-formed modules, require less maintenance than basket

pickers, and reliable. CNH made such false representations in brochures, through agents, and

otherwise to Plaintiff.

       94.     CNH made material omissions of fact to Plaintiff, as set out above, including by

failing to disclose that the Module Express Pickers suffered from significant design and

manufacture flaws such that they did not have sufficient operational power to operate in adverse

geographic or weather conditions, would not consistently form domed, weatherable bales, would

continually break down and require more maintenance that traditional pickers, would operate less

efficiently and require greater repair and operation costs than traditional pickers, and would lose

value more quickly than they otherwise should have.

       95.     CNH knew that these affirmations of fact are false, knew them to be false when

made, or made such misrepresentations recklessly.

       96.     CNH made such misrepresentations with the intent to deceive and induce Plaintiff




                                        26
          Case 2:19-cv-01194-LA Filed 08/19/19 Page 26 of 28 Document 1
to purchase Module Express Pickers.

       97.     Plaintiff believed and relied on CNH’s fraudulent representations and omissions

and as a direct and proximate pecuniary damages as a result.

       98.     Plaintiff has suffered pecuniary and such other and further damages, including

through diminution of value of the Module Express pickers, costs of repair and replacement, lost

crops, increased crop processing costs, loss of use of the Module Express pickers, additional labor

costs incurred, and other damages.

                                 SIXTH CLAIM FOR RELIEF
                                  Negligent Misrepresentation

       99.     All allegations and paragraphs in this complaint are incorporated by reference into

this claim.

       100.    This claim is brought in the alternative to the Fifth Claim for Relief.

       101.    CNH made representations of fact, as set out above, to Plaintiff and the public.

       102.    These representations are untrue and false, and CNH was negligent in making such

representations as they knew or should have known that they were false.

       103.    Plaintiff relied on CNH’s misstatements of fact and was damaged as a direct and

proximate cause thereof, including through diminution of value of the Module Express pickers,

costs of repair and replacement, lost crops, increased crop processing costs, loss of use of the

Module Express pickers, additional labor costs incurred, and other damages.

                                     PRAYER FOR RELIEF

       Plaintiff seeks:

       (1)     all damages not recoverable or recovered through class adjudication, including but

               not limited to direct and indirect pecuniary loss, consequential damages, and a

               refund of purchase prices;



                                        27
          Case 2:19-cv-01194-LA Filed 08/19/19 Page 27 of 28 Document 1
      (2)    reasonable attorney’s fees and costs;

      (3)    injunctive relief;

      (4)    full restitution of all amounts paid to Defendant;

      (5)    punitive damages, and

      (6)    all other relief which the Court or jury should find appropriate.



      Plaintiff demands a trial of all claims by struck jury.



Dated: August 19, 2019                      Respectfully submitted,

                                            /s/ John Rainwater
                                            John Rainwater (Arkansas Bar No. 2009137)
                                            Robert L. Beard (Arkansas Bar No. 2002109)
                                            RAINWATER, HOLT & SEXTON, P.A.
                                            P.O. Box 17250
                                            Little Rock, AR 72222
                                            (501) 868-2500
                                            (501) 868-2508 (fax)


                                            /s/ John D. Blythin
                                            Shpetim Ademi (SBN 1026973)
                                            John D. Blythin (SBN 1046105)
                                            Mark A. Eldridge (SBN 1089944)
                                            ADEMI & O’REILLY, LLP
                                            3620 East Layton Ave Cudahy, WI 53110
                                            (414) 482-8000
                                            (414) 482-8001 (fax)
                                            sademi@ademilaw.com
                                            jblythin@ademilaw.com
                                            meldridge@ademilaw.com




                                       28
         Case 2:19-cv-01194-LA Filed 08/19/19 Page 28 of 28 Document 1
